PER CURIAM.
The appellant challenges an order denying a Florida Rule of Criminal Procedure 3.800(a) motion by which she contested a calculation in her sentencing guidelines scoresheet. The appellant was sentenced for burglary of a dwelling, carrying a concealed firearm, and resisting an officer without violence. The guidelines scoresheet contains points assessed for possession of a firearm. However, such scoring pertains only in connection with felonies for which the possession of the firearm was not an essential element, and which are not enumerated in section 775.087(2), Florida Statutes. Schmiel v. State, 727 So.2d 257 (Fla.1999); Asbell v. State, 715 So.2d 258 (Fla.1998). Because the appellant’s resisting offense is a misdemeanor, and possession of the firearm was an essential element of the carrying a concealed firearm offense, and burglary is an enumerated offense in section 775.087(2), the contested points should not have been assessed on the appellant’s scoresheet. Schmiel; Asbell.
The appealed order is accordingly reversed and the case is remanded.
ALLEN, BENTON and BROWNING, JJ., CONCUR.